950
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Final Office Action mailed on 11/23/2020, the Applicant has filed a Request for Continued Examination (RCE) on 2/23/2021 amending claims 1, 4, 6 and 9. No claim has been added or cancelled.

Previous objection to the drawings is withdrawn in view of Applicant’s amendments and remarks filed on 2/23/2021.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 2/23/2021.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments and remarks filed on 2/23/2021.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

In the claims:

In claim 1, in line 21, change “does not includes”- -  to - - “does not include”; and 

In claim 6, in line 32, change “does not includes” - -  to - - “does not include”.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 (and similar claim 6), the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A method of display user control movement in a computing device of a virtual reality system including a head-mounted display (HMD) and a controller, the method comprising:
generating a first image in a first-person perspective with a first-person control setting, wherein the first-person perspective indicates that a user sees the first image as if seen through an avatar’s eyes, and a field of view of the avatar is controlled by the user, and the first-person control setting indicates that the user’s movement is displayed by a relative position between the avatar and a scene of images;
simulating the avatar according to a first control signal received from the controller of the virtual reality system;
switching the first-person control setting to a third-person control setting in the first-person perspective; and
generating a second image with the third-person control setting when the first-person perspective is maintained, wherein the step of generating the second image in the first-person perspective with the third-person control setting comprises generating a pose scene of the avatar in the second image according to a position information of the HMD, wherein the second image in the first-person perspective is the same as the first image in the first-person perspective, except that the second image includes the avatar and the first image does not includes the avatar;
wherein the third-person control setting indicates that avatar movement and a location of the avatar displayed in the second image is controlled by the controller”, as claimed in claim 1 (and similar claim 6).

Regarding claims 2-5, these claims are allowed based on their dependency on claim 1.

Regarding claims 7-10, these claims are allowed based on their dependency on claim 16.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623